Exhibit 10.30

AMENDMENT

TO

THE GAP, INC. EXECUTIVE DEFERRED COMPENSATION PLAN

WHEREAS, The Gap, Inc. (the “Company”) maintains The Gap, Inc. Executive
Deferred Compensation Plan (the “Plan”), as amended and restated effective
January 1, 1999; and

WHEREAS, the Plan previously has been amended; and

WHEREAS, further amendment of the Plan now is considered desirable to suspend
the pending merger of the Plan into the Gap Inc. Supplemental Deferred
Compensation Plan;

NOW, THEREFORE, IT IS RESOLVED that, pursuant to the power reserved to the
Company under Section 9.2 of the Plan, and in exercise of the authority
delegated to the undersigned officer by resolutions of the Board of Directors of
the Company dated November 19, 2008, the Plan is hereby amended, effective on
the date of the execution of this amendment, by rescinding Appendix A to the
Plan such that no Appendix A shall be added to the Plan pursuant to the previous
amendment.

*        *        *

IN WITNESS WHEREOF, the undersigned officer has executed this amendment on
behalf of the Company, this 19th day of December, 2008.

 

THE GAP, INC. By:   /s/ William Tompkins   Senior Vice President, Total Rewards